Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
prior art fails to anticipate and/or obviate limitations mentioned in claim(s) 1 and 18.  Case in point, prior art Iwakuma (20090243473) teaches an OLED having a anode/HTL/EL/ETL/cathode stack wherein:
electron-transporting material having a high electron-transporting capability is an effective means to enhance luminous efficiency since the number of electrons per unit time , in the EL layer, is increased, resulting in an increase in the number of excitons which can be recombined with holes (par. 7)  
the material for the ETL is listed in par. 128. 
prior art Kobayashi (20120086331) ) teaches an OLED having a anode/HTL/EL/ETL/cathode stack wherein:
both ETL and HTL are configured to make electrons and holes flow with the same number per unit time to have optimal recombination3 (par. 6)
the material for the HTL and ETL are listed in par. 95-97 and par. 101-103, respectively

prior art Yang (20200321490) teaches an OLED having a anode/HTL/EL/ETL/cathode stack wherein the ETL is composed of NP material, the NP increasing electron transporting ability.
However, cited prior art, alone or in combination fails to teach all of the limitations mentioned in claims 1 and 18.
These limitations, in combination with the other limitations mentioned in claims 1 and 18, teaches a semiconductor device novel in the art.  Dependent claims are allowed based on their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALEB E HENRY/Primary Examiner, Art Unit 2894